Case 21-00029-NGH   Doc 25    Filed 03/26/21 Entered 03/26/21 14:21:38   Desc Main
                             Document      Page 1 of 8
Case 21-00029-NGH   Doc 25    Filed 03/26/21 Entered 03/26/21 14:21:38   Desc Main
                             Document      Page 2 of 8
Case 21-00029-NGH   Doc 25    Filed 03/26/21 Entered 03/26/21 14:21:38   Desc Main
                             Document      Page 3 of 8
Case 21-00029-NGH   Doc 25    Filed 03/26/21 Entered 03/26/21 14:21:38   Desc Main
                             Document      Page 4 of 8
Case 21-00029-NGH   Doc 25    Filed 03/26/21 Entered 03/26/21 14:21:38   Desc Main
                             Document      Page 5 of 8
Case 21-00029-NGH   Doc 25    Filed 03/26/21 Entered 03/26/21 14:21:38   Desc Main
                             Document      Page 6 of 8
Case 21-00029-NGH   Doc 25    Filed 03/26/21 Entered 03/26/21 14:21:38   Desc Main
                             Document      Page 7 of 8
Case 21-00029-NGH   Doc 25    Filed 03/26/21 Entered 03/26/21 14:21:38   Desc Main
                             Document      Page 8 of 8
